         Case 3:18-cv-01569-HZ             Document 5         Filed 10/15/18       Page 1 of 2




                               UNITED STATES DISTRICT COURT

                                       DISTRICT OF OREGON



UNITED STATES TRUSTEE                                                Case No.: 3:18−cv−01569−HZ
   Plaintiff,

v.

HOWARD LAW, P.C., et al.
  Defendant.


                Bankruptcy Appeal Scheduling Order and Case Assignment Notice

1.    Presiding Judge: The above referenced case has been filed in the Portland Division of the U.S.
District Court for the District of Oregon and assigned for all further proceedings to:




2.    Courtroom Deputy Clerk: Questions about the status or scheduling of this case should be
directed to:

          Jennifer Paget
          Telephone: 503−326−8051
          Email: jennifer_paget@ord.uscourts.gov
3.    Case Administrator/Docket Clerk: Questions about CM/ECF filings or docket entries in this
matter should be directed to:

          Telephone: 503−326−8050
4.    Place of Filing: All non−electronic filings must be submitted to the Clerk of Court, Mark O.
Hatfield U.S. Courthouse, 1000 S.W. Third Ave., Portland, OR, 97204. (See LR 3−1 and LR 5−5).

5.    Briefing Schedule: Pursuant to LR 2200−6(f) the following briefing schedule is set:

     a.    The appellant shall serve and file his brief within within thirty (30) days after the
docketing of notice that the record has been transmitted or is available electronically pursuant to Fed.
R. Bankr. P. 8018;

      b.    The appellee shall serve and file his brief within thirty (30) days after service of the brief
of the appellant;

      c.    The appellant may serve and file a reply brief within fourteen (14) days after service of the
brief on the appellee.

     d.    Requests for oral argument shall be file pursuant to U.S. District Court Local Rule
7−1(d)(2).
         Case 3:18-cv-01569-HZ           Document 5        Filed 10/15/18       Page 2 of 2




6.    District Court Website: Information about local rules of practice; CM/ECF electronic filing
requirements; responsibility to redact personal identifiers from pleadings, motions, and other papers;
and other related court information can be accessed on the court's website at ord.uscourts.gov.

DATED: October 15, 2018                             MARY L. MORAN
                                                    Clerk of Court

                                                by: /s/ E. Oss
                                                    E. Oss, Deputy Clerk
